DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/10/2022.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With respect to claim 15, the amount of ferrite beads is broader than the range recited in independent claim 9.  
With respect to claim 17, the amount of ferrite beads includes amounts greater than 80 vol % because it is open ended at the top of the range.

Claim Rejections - 35 USC § 103
Claims 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aga (US 10,501,333) in view of Saha (US 5,512,404).
With respect to claims 9, 15, and 17, Aga discloses a method of preparing spherical ferrite powder comprising providing ferrite raw materials (i.e., ferrite precursor), milling the precursor to provide a slurry of calcined powder, and then subjecting the calcined powder to a sphering process in a flame process (i.e., melt process) (col. 7, lines 42-61; col. 8, lines 9-12; col. 9, lines 16-31).  Aga discloses a resin compound including a spherical ferrite powder (abstract) in an amount of 50-99.5 wt % (col. 7, lines 22-24), which converts to 16-97 vol % where calculation is based on ferrite density of about 5 g/cc and polymer density of about 1 g/cc.  While 16-97 vol % does not anticipate claimed range of about 70-80 vol %, case law holds that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	Aga fails to disclose that the precursor is mixed with a binder before forming ferrite powder.
Saha discloses a method of preparing ferrite particles (abstract) and teaches that ferrites are prepared by “conventional procedures” (col. 4, lines 57-59) by balling milling ferrite precursors in a liquid slurry with an organic binder (col. 5, lines 1-25).  A binder is used to help bind the ferrite precursor (col. 5, lines 21-25).
Given that both Aga and Paris disclose methods of preparing ferrite particles from ferrite precursors and further given that Saha discloses that a “conventional” way to prepare ferrite is by milling ferrite precursors with an organic binder to help bind the ferrite precursors, it would have been obvious to one of ordinary skill in the art to utilize a step of utilizing a binder with the ferrite precursor to form ferrite particles.
With respect to claim 11, Aga discloses classifying the ferrite particles (col. 8, lines 13-17).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US 2013/0130026) in view of Aga (US 10,501,333) in view of Saha (US 5,512,404) and further in view of Kramlich (US 2008/0041103).
The discussion with respect to Aga and Saha in paragraph 6 above is incorporated here by reference.
Aga and Saha disclose that it is well known in the art to prepare ferrite particles from a precursor mixture, however, they fail to disclose forming the ferrite particles from a precursor slurry that is filled into micromold cavities.

Given that Paris is open to known methods of preparing ferrites and further given that Kramlich discloses that metal oxides are prepared in a micromold from a slurry to control particle size and distribution, it would have been obvious to one of ordinary skill in the art to prepare the ferrite particles of Heikkila and Paris in a micromold.

Claims 9, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauf (US 2003/0021985) in view of Aga (US 10,501,333).
With respect to claims 9, 13-15, and 17, Lauf discloses a method of preparing spherical ferrite beads (abstract) by preparing ferrite powder from a precursor of iron nitrate and hexamethylenetetramine and urea (binder) by sol-gel process and then forming gel spheres (i.e., melted ferrite beads) before treating the beads by annealing at 1200°C in air (i.e., includes oxygen) (paragraphs 0049-0051 and 0053).  The ferrite beads are added to a polymer matrix (paragraph 0009).
Lauf fails to disclose the amount of spherical ferrite beads added to the polymer matrix.
Aga discloses spherical ferrite powder suitable for preparing resin compounds (abstract) and teaches that the spherical ferrite powder is added in an amount of 50-99 wt % (col. 3, lines 33-38; col. 7, lines 22-28), which converts to 16-97 vol % where calculation is based on ferrite density of about 5 g/cc and polymer density of about 1 g/cc.  While 16-97 vol % does not anticipate claimed range of about 70-80 vol %, case law holds that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Given that both Lauf and Aga are drawn to filled polymer compositions comprising spherical beads and further given that Aga disclose suitable amounts of spherical powder, it would have been obvious to one of ordinary skill in the art to utilize the amounts taught by Aga in the method of forming a composition taught by Lauf.
With respect to claim 18, Lauf fails to disclose the density of the gel beads, however, it teaches that the gel beads can be controlled by the concentration of iron in the feed brother and that the volume fraction solids (i.e., density) will control the amount of shrinkage upon sintering (paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art to control the density of the gel beads to meets claimed volume of pores of lower than 5 vol % of total volume of ferrite beads.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn